Citation Nr: 1604955	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic deformity of the right clavicle.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was before the Board in March 2011 and December 2014, on both occasions it was remanded for additional development.  After the RO issued a March 2015 supplemental statement of the case, this matter was remitted to the Board for further appellate review.


FINDING OF FACT

Post traumatic deformity of the right clavicle cannot be reasonably disassociated from the Veteran's active duty.


CONCLUSION OF LAW

The criteria for service connection for post traumatic deformity of the right clavicle have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he fractured his right clavicle (collarbone) during his active duty, while stationed in Wurzburg, Germany.  Specifically, the Veteran states that the injury resulted from a fall from a tank.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In September 1970, the Veteran underwent a pre-induction examination.  The Veteran's upper extremities and musculoskeletal system were deemed clinically normal upon evaluation.  Further, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing a history of broken bones.

The Veteran's service treatment records did not demonstrate that the Veteran fell from a tank or that he otherwise injured his right clavicle.

In December 1973, the Veteran underwent a separation examination.   A contemporaneous report of medical history demonstrated that the Veteran endorsed a history of broken bones.  Indeed, the Veteran explained that, in August 1972, he broke his right collarbone while in Wurzburg, Germany.  Further, in the section of the report wherein the examiner is asked summarize and elaborate on all pertinent data, the examiner indicated that the Veteran experienced a broken right clavicle in August 1972 "without problems."

Pursuant to the Veteran's above-captioned claim, he was provided a VA examination in August 2011.  A radiological evaluation revealed a deformity of the right mid clavicle "most likely post traumatic."  

In an August 2012 addendum, the examiner opined that the Veteran's post traumatic deformity of the right clavicle was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner recounted the relevant evidence of record and then stated that she was "unable to establish nexus between current right shoulder post traumatic changes and military service."

In the December 2014 remand, the Board determined that the VA examiner's August 2012 opinion was inadequate.  The Board remanded the claim to the RO in order to obtain a supplemental opinion.

In March 2015, the VA examiner reviewed the relevant evidence of record and then rendered the following opinion:

Taking into account that [the Veteran] is competent to report symptoms, it must be considered that [the Veteran] does not possess the medical expertise to make a medical diagnosis; therefore in the absence of noted injury, diagnosis by medically trained personnel, and radiogic [sic] studies, the [diagnosis] of fracture or deformity of the clavicle cannot be determined to have occurred during service; this is the second opinion requested by this examiner in regards to condition of the clavicle; again the examiner cannot establish a nexus between current condition and military service as [the claims file] information does not support injury or treatment to clavicle, and to base the decision solely on [the Veteran's] report would be based on mere speculation; therefore examiner opines that it is less likely than not that [V]eteran's right mid clavicle deformity was causally or etiologically related to service.

In support of this opinion, the examiner observed that the Veteran endorsed in his pre-induction examination falling from a tree at age 5.  Further, the examiner observed that the Veteran did not reference right shoulder and/or clavicle symptoms or disability in 1974 when he applied for VA disability benefits for an unrelated disability and that a contemporaneous chest x-ray was negative.

The examiner cites to the Veteran's report that he fell from a tree at age 5 in support of the rendered negative opinion.  Nowhere in the Veteran's pre-induction report of medical history or examination is there evidence that the Veteran injured his right clavicle as a result of a fall from a tree at age 5.  Moreover, the record was otherwise negative for such evidence.  Thus, to use this evidence in support of the opinion is to speculate that the Veteran injured his right clavicle during that fall.  This speculation ignores the pre-induction evaluation wherein the Veteran was deemed to be clinically normal in all relevant areas.  Additionally, the examiner indicated that a 1974 chest x-ray was "negative."  However, the purpose of the radiological examination was to assess the Veteran's lungs, not his clavicle.  The film of this x-ray was not associated with the evidence of record and, thus, the examiner's conclusion that the radiological examination was negative as it pertains to the Veteran's right clavicle is predicated on the silence of the examiner interpreting the 1974 film, not on actual clinical findings concerning the Veteran's right clavicle.  For these reasons, the Board finds that the March 2015 supplemental opinion is not probative.

The Veteran denied a history of broken bones upon induction, and endorsed a history of broken bones upon separation.  Further, upon separation, the Veteran reported a fractured right clavicle to the examiner and the examiner endorsed that finding in the report.  The current diagnosis is most likely post traumatic deformity of the right clavicle.  The evidence does not include any other injury to the Veteran's right clavicle.  Thus, the Board finds that there is no probative evidence of record that disassociates the Veteran's post traumatic deformity of the right clavicle from his active duty.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for post traumatic deformity of the right clavicle.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for post traumatic deformity of the right clavicle is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


